NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AARON L. STRIBLING,                             No.    16-16738

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00399-MCE-EFB

 v.
                                                MEMORANDUM*
C. TOBIAS; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      California state prisoner Aaron L. Stribling appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2000). We affirm.

      The district court properly dismissed Stribling’s due process claim involving

a rules violation because Stribling failed to allege facts sufficient to show a

protected liberty interest. See Sandin v. Conner, 515 U.S. 472, 483-85 (1995) (a

prisoner has no federal or state protected liberty interest when the sanction

imposed neither extends the length of his sentence nor imposes an “atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison

life”); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro

se pleadings are to be liberally construed, a plaintiff must present factual

allegations sufficient to state a plausible claim for relief).

      The district court did not abuse its discretion in severing the excessive force

claims against defendants Blessing, DeFazio, and Guffee because Stribling failed

to demonstrate that these claims arose out of the “same transaction, occurrence, or

series of transactions or occurrences” and involve a “question of law or fact

common to all defendants.” Fed. R. Civ. P. 20(a)(2); see also Coughlin v. Rogers,

130 F.3d 1348, 1351 (9th Cir. 1997) (setting forth standard of review and

explaining the requirements for permissive joinder).

      AFFIRMED.

                                            2                                     16-16738